Exhibit 99.2 Q2 FY13 Shareholder Conference Call November 2012 © 2012. All rights reserved. © 2012. All rights reserved. 2 Safe Harbor Statement Safe Harbor Statement Under the Private Securities Litigation Reform Act of 1995:Any statements set forth in this presentation that are not historical facts are forward-looking statements that involve risks and uncertainties that could cause actual results to differ materially from those in the forward-looking statements, which may include, but are not limited to, such factors as unanticipated changes in product demand, increased competition, downturns in the economy, failure to comply with specific regulations pertaining to government projects, fluctuation of revenue due to the nature of project lifecycles, and other information detailed from time to time in the Company filings and future filings with the United States Securities and Exchange Commission. The forward-looking statements contained in this presentation are made only of this date, and the Company is under no obligation to revise or update these forward- looking statements. Agenda © 2012. All rights reserved. 3 •Q2 Overview •Q2 FY 2013 Financial Detail •Operations and Business Update •FY13-FY16 Outlook Q2 Income Statement 4 © 2012. All rights reserved. 4 •Sequential improvement as per plan •Q2 FY12 revenue included ~$1.8-million of higher margin product lines from 5 significant customers when compared to the revenue and shipment mix during Q2 FY13. Consolidated Income Statement ($ in Millions except Percentages, Shares & EPS) Q2 2013 9/30/2012 Q2 2012 9/30/2011 Q1 2012 6/30/2012 Revenues Gross Profit Gross Margin 24% 27% 15% Operating Expenses Operating Income (Loss) Operating Margin 0.2% (5.4)% (12.5)% Net (Loss) Net Margin (0.6)% (1.2)% (9.9)% Weighted Average Shares - Basic EPS - Diluted Revenue Distribution © 2012. All rights reserved. 5 Revenue recognition issue Production from Q2 recognized YTD Fiscal 2013 Income Statement Consolidated Income Statement ($ in Millions except Percentages, Shares & EPS) YTD 2013 9/30/2012 YTD 2012 9/30/2011 Revenues Gross Profit Gross Margin 19.9% 26.6% Operating Expenses Operating Income (Loss) Operating Margin (5.8)% 4.0% Net Income (Loss) Net Margin (4.9)% 1.8% Weighted Average Shares - Basic EPS - Diluted 6 © 2012. All rights reserved. 6 Balance Sheet Highlights © 2010. All rights reserved. 7 ($ in Millions) September 30, 2012 March 31, 2012 Cash Current Assets Total Assets Current Liabilities Total Liabilities Total Stockholders’ Equity Long-Term Debt September 30, 2012 Term Note Series A & B Bonds CapEx Debt/Capital Lease Total Long-Term Debt Strategic Production Solutions for Profitable Growth © 2012. All rights reserved. 8 AOS: Nuclear Isotope and Fissile (pending) Transport Casks S250 Proton Beam Cancer Treatment (510k approval) Carbon Black Furnaces GDEB/BAE: Multiple Confidential Virginia Class Product Assemblies Sapphire Furnaces PolySi Furnaces Design Machine Fabrication Electrical Test Updated FY2013 Customer and Sector Pipeline © 2012. All rights reserved. 9 Alternative Energy: Sapphire Pipeline: $4 - $5M PolySi & Solar Pipeline: $7 - $8M Nuclear: $7 - $10M Defense and Aerospace: $9 - $12M Medical: $8 - $9M Commercial Industrial: $4 - $5M Current Backlog (Oct 31st) $26.6-million RevenueOutlook/Market Growth 10 © 2012. All rights reserved. Not for use or disclosure without the expressed written permission from TechPrecision Corp. China-based Production Domestic Production www.TechPrecision.com www.ranor.com www.wcmcsolutions.com
